Citation Nr: 1455767	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for a headache disorder. 

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to February 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2007 and May 2008 rating decisions.  In the August 2007 decision, the RO, inter alia, granted service connection for PTSD and assigned an initial 10 percent rating, effective February 6, 2007; but denied service connection for lumbar spine disability and right shoulder disability.  In January 2008, the Veteran filed a notice of disagreement (NOD) with the rating assigned for PTSD and with the denials of service connection.  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In the May 2008 decision, the RO denied service connection for, inter alia, headaches.  Later in May 2008, the Veteran filed an NOD.  A SOC was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO); a transcript of that hearing is of record.

In June 2010, the Veteran and his mother testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In December 2010, the Board adjudicated several service connection claims for various other conditions.  As such, these issues are no longer before the Board for appellate consideration.  The Board also remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC.

After accomplishing the requested action, the RO/AMC awarded service connection for right shoulder disability in May 2012, representing a full grant of that benefit sought.  The RO/AMC continued to deny the remaining matters (as reflected in a May 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.


The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in the Virtual VA file reveals that-with the exception of a September 2014 Appellant's Post-Remand Brief-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file contains no documents.

The Board's decision addressing the claims for service connection for headache disorder and for a higher initial rating for PTSD is set forth below.  The matter of service connection for lumbar spine disability is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran suffered an in-service injury to his head, no chronic headache condition was shown during service, and there is no credible evidence of continuing headaches since service; and the only competent, probative opinion evidence on the question of whether there exists a medical nexus between the Veteran's tension headaches and his military service weighs against the claim.

3.  From the February 6, 2007 effective date of the award of service connection through January 25, 2011, the Veteran's psychiatric symptoms primarily consisted of depression, sleep difficulties, nightmares or vivid dreams, anxiety, irritability, anger, social withdrawal, and intrusive thoughts; collectively, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  Since January 26, 2011, the Veteran's psychiatric symptoms have primarily consisted of hypervigilance without any other significant psychiatric complaints; such symptomatology, or lack thereof, is indicative of no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress,

5.  The applicable schedular criteria are adequate to evaluate the Veteran's PTSD at all pertinent points, and at no point has a claim for a total disability rating based on individual unemployability (TDIU) due to PTSD has been raised in connection with the current claim for higher rating..


CONCLUSIONS OF LAW

1.  The criteria for service connection for headache disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating for PTSD, for the period from February 20, 2007 through January 25, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  Since January 26, 2011, the criteria for a rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2007 and May 2008 rating decisions reflect the initial adjudication of the claims after the issuance of this letter.  Hence, the April 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.
After the award of service connection, and the Veteran's disagreement with the rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, a June 2008 letter from the RO set forth the criteria for a higher rating for PTSD (the timing and form of which suffices, in part, for Dingess/Hartman). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, and the reports of several VA examinations.  Also of record and considered in connection with the claims are transcripts of the Veteran's hearings, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action in connection with either claim herein decided, , prior to appellate consideration, is required.

As for the June 2009 DRO and June 2010 Board hearings, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  With respect to the matters herein decided, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearings were legally sufficient.

The hearing transcripts reflect that, during both hearings, the Veteran and his mother were  afforded  opportunity to present hearing testimony, argument, and evidence (although no additional evidence was submitted).  During the June 2009 hearing, the DRO enumerated the issues on appeal, which included a claim for service connection for headache disorder, and elicited information concerning the history and nature of his headache condition.  Subsequently, at the June 2010 Board hearing, the undersigned identified the issues herein decided.  Information was solicited regarding the Veteran's PTSD symptoms and treatment, and the Veteran testified that his PTSD had significantly worsened since his last July 2007 VA examination.  Additionally, information was again solicited regarding the history of the Veteran's claimed headache disorder.  Although the submission of specific evidence was not explicitly suggested, the June 2010 Board hearing discussion revealed the need for further development, which was subsequently requested in the Board's December 2010 remand.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.

The  Board also finds that the RO has substantially complied with the Board's December 2010 remand directives with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The record indicates that outstanding VA treatment records were obtained, the RO sent a letter to the Veteran requesting that he submit authorization for or information pertaining to his remaining claims, the Veteran was afforded additional VA examinations (including his purportedly worsened PTSD), his claims were readjudicated, and the RO issued an SSOC addressing the denial of the remaining claims on appeal.

The Board also finds that the VA examination reports of record are adequate to  address the headache and PTSD claims.  In particular, the Board finds that the reports of the July 2007 and January 2011 VA psychiatric examinations are adequate to evaluate the Veteran's service-connected PTSD, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  There is no evidence or allegation of worsening since the Veteran's last PTSD examination in January 2011.  The Veteran also underwent VA examination in January 2011 to assess the nature and etiology of his claimed headache disorder; such examination is also adequate because it includes interview with the Veteran, review of the record, and a full physical examination, resulting in an adequately-supported etiology opinion for the claimed condition.  Moreover, there is no evidence or allegation indicating that these examinations are inadequate.  Therefore, no further examination is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his service connection and increased rating claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with his claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection for a Headache Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although no headache disorder is listed as a chronic disease, given the nature of such disorder, lay assertions as to onset and continuity of headaches must be considered.

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed. Cir. 2012); 2012 WL 6029502 (C.A. Fed.) (confirming that Davidson, id. , overruled the broad holdings noted above in Buchanan, id. , and Jandreau, id.).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

The Veteran's service treatment records document no complaints, findings, or diagnosis relative to headaches.  Also, the Veteran denied experiencing headaches at any time during his deployment to Iraq in connection with a November 2006 a Post-deployment Health Assessment examination.  

A March 28, 2007 VA primary care note reflects that the Veteran denied experiencing headaches.

A May 31, 2007 VA social work note indicates that the Veteran complained of headaches, among various other things.  

The report of a June 7, 2007 VA neuropsychology consult indicates that the Veteran experienced two possible traumatic brain injuries (TBI) from blasts that he was exposed to in service.  Pertinent symptoms noted by the examine were headaches which result in dull pressure behind his left eye and mild sensitivity to noise and which last one hour and occur twice monthly.

In July 2007, the Veteran underwent a VA general medical examination, at which time he denied headaches.

June 28, 2007 and August 8, 2007 VA gastroenterology notes merely include mention of headaches in the Veteran's problem list.

During an August 29, 2008 and June 4, 2009 VA primary care visit, a review of the Veteran's systems on examination revealed that the Veteran had no complaints of headaches. 

During the June 2009 DRO hearing, the Veteran testified that his headaches began when he returned from his deployment in Iraq and that they have worsened since then.  See Hearing Transcript, p 16-17.  The Veteran explained what while he was in service in Iraq, the "top of [his] head was cracked open" when he was hit over the head with a hatch on an armored vehicle.  Transcript  at 18.  He stated that he did not have his helmet on when the injury occurred and that his goggles immediately "filled up with blood, as if like in a swimming pool."  Id.  His head was bandaged to stop the bleeding, and he later returned to his post.  Id.  The Veteran indicated that he later went to an aid station, since he was experiencing pounding headaches, but that he was only given Ibuprofen.  Transcript . at 21-22.  The Veteran denied any other significant injury or accident involving his head.  Id. at 22.  The Veteran described his headaches as causing sharp pains shooting through the front of his face, which occasionally require him to lay or sit down until they go away.  Id. at 27.  The Veteran stated that his headaches occurred sometimes about 2 times per day and sometimes about 10 times per day.  Id.  The Veteran also disclosed that his headaches scared him initially because he didn't know what was happening to him.  Id. at 28.  Although he has never blacked out, the Veteran alleged that he occasionally lost his bearings, which would result in him "hugging close to a wall."  Id. at 29.  The Veteran also stated that he was "gonna drop dead one day" because of his headaches which cause extreme pains that feel like someone is shooting something into his head, and that he could not possibly imagine enduring his headaches for more than a few minutes.  Id.  The Veteran also disclosed that he was not then seeking medical treatment for his headaches.  Id. at 32.

During the June 2010, Board hearing, the Veteran added to his prior testimony concerning his headaches, reporting that he then experienced headaches about three to four times a week, which he treated with Ibuprofen  until he was able to take a nap.  See July 2010 Hearing Transcript, p. 4.  

In January 2011, the Veteran underwent VA neurological and TBI examinations.  During the neurological examination, the Veteran explained that, while in service, he was hit on the head by a gunner while in Iraq.  Although the Veteran was wearing a helmet, he was bleeding under his helmet and became dazed.  The Veteran was examined and found to have a superficial laceration to his head, no loss of consciousness, and no headache.  Back at the base, the Veteran was ACE bandaged but he was not sutured or tested at the time.  When the bleeding stopped, he returned to combat and finished his tour of duty.  The Veteran further explained that he began to experience headaches in 2007 when discharged: occipital-tension type headaches precipitated by "stress in life" or bright sunlight exposure.  Such headache flares occur daily or four times per week.  When these occur at home, the Veteran rests and takes Ibuprofen.  When at work and exposed to sunlight, he pours cold water over his head.  The Veteran experiences no aura, nausea, or vomiting with his headaches.  Following interview with the Veteran, review of the record, and physical examination, the VA examiner diagnosed the Veteran with tension headaches since 2007 and concluded that his tension headaches were not related to his head injury in service and not otherwise medically related to service.

During the January 2011 VA TBI examination, the Veteran cited two incidents during which he injured his head.  The first incident is the same one that the Veteran referred to during the January 2011 VA neurological examination, which involved being hit on his helmet during his deployment in Iraq.  In addition, the Veteran reported another event, during which an IED detonated near the Veteran which caused him to fall off a truck and strike his head on another.  During the second event, the Veteran was wearing a helmet and did not lose consciousness, although he reported feeling dazed for a few seconds, which the examiner determined was a psychological response.  The Veteran did not seek or receive medical treatment for the second event and has a complete memory of the event.

The Veteran further reported that he currently experiences headaches that result in a dull ache that radiates from the back of his head, that last about one to two hours, and that come and go, although he was unable to estimate their frequency.  The examiner characterized the Veteran's headaches as "best described as tension-type headaches."  After interview, full examination, and review of the record, the examiner concluded that there was no evidence in the medical record to indicate that the Veteran sustained or was treated for a concussion.  Based on the Veteran's reports, the examiner further determined that the Veteran's head trauma was not of a severity to warrant a diagnosis of TBI, as neuropsychological testing revealed normal cognitive functioning.  Moreover, the examiner also concluded that the Veteran's headaches were not caused by or a result of his head trauma, as the onset of his headaches was well after his return from deployment and current criteria for post-concussional headaches requires an onset within two to seven days following the trauma.  As noted by the examiner, the Veteran denied experiencing headaches during or after his deployment in the Post-deployment Health Assessment examination and he denied headaches during most of his visits to VA providers between 2007 and 2009.

A January 25, 2012 VA administrative note reflects that headaches were no longer a problem for the Veteran.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a headache disorder must be denied.

The Board finds that the Veteran is competent to report on the occurrence of events in and after service and on his observable symptoms.  He is not competent to determine whether his claimed headache disorder was caused or is otherwise medically-related to his military service, as such a determination requires specialized medical training and experience.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran's headache disorder and its cause(s), falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Here, the Board finds that the Veteran's current accounts of his in-service injury, onset and continuity of symptoms since his in-service injury, to include during his June 2009 DRO hearing testimony, are not credible because they are inconsistent with the records and with the Veteran's own statements throughout the remainder the record.  For example, the Veteran testified during the June 2009 hearing that he was not wearing a helmet when a hatch fell on it, but elsewhere in the record the Veteran repeatedly stated that he was wearing a helmet.  Moreover, the Board does not find the Veteran's June 2009 testimony reliable as to continuity of symptoms since his in-service injury because he denied experiencing headaches during a March 2007 VA visit (merely one month after his separation from service), complaints of headaches appear intermittently at best in the medical record, and the Veteran disclosed during the January 2011 VA examination that he did not begin to experience headaches until 2007 after he was discharged from service.  Additionally, nowhere in the record are there complaints of the same extreme severity of headache symptoms as those averred by the Veteran during the June 2009 hearing.  Although the severity of the Veteran's headache condition is irrelevant here, the Board nevertheless finds that such exaggerated testimony at the June 2009 hearing undermines the Veteran's credibility generally with respect to this claim and further undermines his reports of continued symptomatology because he failed to mention any similarly severe symptoms during examinations and clinical situations where it would have been appropriate to do so.

The Board places the greatest probative weight on the medical evidence of record, particularly the opinions of the VA examiners in January 2011 who reviewed the Veteran's history in detail, considered his lay statements, provided neurological and TBI examinations, and found that the Veteran's tension headaches were not caused by his military service.  The January 2011 VA neurological and TBI reports comprise the only competent and probative opinions concerning the etiology of the Veteran's headache condition of record.  Both VA examiners found that the Veteran has a tension headache condition which is unrelated to service.  Additionally, none of the medical records which note the Veteran's complaints of headaches suggest that any nexus exists between the Veteran's tension headaches and his military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Finally, the Veteran's medical records indicate that his headache condition is, at best, only an intermittent problem, since the record shows that he often denied having any headache issues, and in January 2012, he reported that headaches were no longer a problem for him.

For all the foregoing reasons, the Board finds that the claim for service connection for headache disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Higher Rating for PTSD

A. Factual Background

The record includes a DD Form 214 that reflects that the Veteran was awarded a Combat Action Badge.

In March 2007, the Veteran voluntarily committed himself to a VA facility for three days.  The Veteran initially reported feeling depressed with some thoughts of suicide but no plan, acute episodes of anxiety when he thought about Iraq, avoiding social contact recently, sleep difficulties, social isolation, intrusive thoughts, panic attacks every other day, and hypervigilance.  The Veteran disclosed that he had not worked since separating from service in February 2007 and lived with his father.  He stated that he spent little time with friends, had recently broken up with a long-term girlfriend, and had difficulty around large groups of people.  The Veteran abused alcohol, drinking a case of beer over a week with several shots of hard alcohol and more on the weekend.  Mental status examination revealed appropriate hygiene and appearance, normal speech, somewhat apprehensive or anxious demeanor, logical and goal directed thought processes with no delusional content, fair insight and judgment.  Psychiatric testing results include the following: significant distress reported on 48 of 86/90 symptoms on the SCLR-90R; 32 for the Beck Depression Inventory II; 128 on the Mississippi Scale for Combat-Related PTSD; and 55 on the Impact of Events Scale.  The Veteran was diagnosed with PTSD, chronic and alcohol abuse and assigned a GAF score of 45.

From April to July 2007, VA psychiatric records generally show the Veteran's complaints of anger, anxiety, depression, improved sleep with medication, tendency to startle easily, reduced outburst frequency, and irritability that improved over time.  In April 2007, the Veteran began individual therapy at VA.  In May 2007, he reported an outburst of anger and assaultive behavior, which involved alcohol consumption and an assault on a friend over a woman at a party.  Mental status examinations from this time period show the Veteran to have logical and goal-directed thought processes, depressed occasional with euthymic mood, affect full, speech normal, good insight, intact judgment, fair interest level, thoughts goal-directed but tangential, poor focus and concentration, no hallucinations, and no suicidal or homicidal ideation.  Diagnoses include PTSD, depression, severe; PTSD, chronic, mild; and alcohol abuse.  Assigned GAF scores were 45, 50, 52, 50-55, and 55-60, with the most commonly assigned score being 50.

In conjunction with the filing of his claim for service connection for PTSD based on his service in Iraq, the Veteran was afforded a VA psychiatric examination in July 2007 that resulted in a diagnosis of PTSD.  During the examination, the Veteran stated that he lived with his father and has not worked since his discharge from the military.  After separating from service, the Veteran broke up with his girlfriend, lost touch with his buddies from childhood, has no contact with military buddies, and needs to drink alcohol to control his anxiety when in a large group of people.  He also reported drinking heavily in and after returning from Iraq until his hospitalization in March 2007, after which he reduced his drinking.  He reported difficulty sleeping, disturbing dreams, anxiety in large groups of people, social isolation, vigilance, depression, and lack of sex drive.  He also described becoming very volatile, especially when drinking, and getting into fights, the last one occurring one month ago.  He described decreased concentration and trouble following conversations.  The VA examiner found that the Veteran showed a loss of interest and pleasure in activities, since he mostly stayed at home and went to the gym.

Mental status examination revealed that the Veteran was dressed appropriately, alert, oriented, appropriately attentive without evidence of distractibility or difficulty concentrating, cooperative, somewhat anxious when asked about his military experiences, depressed, able to speak normally, thinking clearly and coherently, goal-directed without evidence of formal thought disorder or psychosis, had grossly intact memory and intellect and fair judgment and insight.  Additionally, the VA examiner found that the Veteran reported some forgetfulness lately, there was no active suicidal or homicidal ideation, episodes of heart racing, perspiration, and dry mouth when he was hot or heard loud noises or fireworks.  From this, the examiner diagnosed the Veteran with PTSD, mild and alcohol abuse, in early partial remission.  The Veteran was assigned a GAF score of 65 due to military-related PTSD and a score of 50 due to non-military related alcohol abuse.

Treatment records dated from August to December 2007 document that the Veteran generally reported anger issues with some improvement, problems relating to people, feelings of anxiety and depression, relationship issues with his girlfriend, increased alcohol use, and occasional increased intrusive thoughts and nightmares.  During this time, the Veteran enrolled in a community college but withdrew in December 2007 due to school-related stress, to which the Veteran attributed his increased symptoms such as anxiety, depression, and alcohol use.  Additionally, in August 2008, he began a new relationship with a woman.  He also reported issues with his father's control of his money and drinking to excess at an uncle's party and punching a soap dispenser in December 2007.  Mental status examination commonly revealed the Veteran to be alert, oriented, depressed or anxious although euthymic as well, full affect, thought process is logical and goal-directed, good insight, intact judgment, no hallucinations or delusions, and no suicidal or homicidal ideation.  Diagnoses for this time period include PTSD, chronic, moderate or moderate to severe, and also alcohol abuse or history thereof.  GAF scores ranged from 50 to 55, with a score of 50 assigned most often.  

For the period from January to May 2008, the Veteran reported depression, difficulty enjoying things, anxiety, irritability, nightmares about Iraq, frustration, decreased alcohol consumption, some sleep difficulties, and intrusive thoughts about Iraq.  Beginning in January 2008, the Veteran reestablished contact with his mother.  In March 2008 the Veteran lost his temper and got into a physical altercation at a bar, although he reported having only one drink.  In March 2008, the Veteran reported engaging in cutting behaviors since separation, although one of his mental health providers seems to have determined that such conduct was limited to a single incident in January 2008.  The Veteran also indicated that he had panic attacks in March 2008.  In May 2008, the record shows that the Veteran began working on a full time basis, although it's unclear for how long or the nature of the work.  He reported being unhappy with the job because he didn't fit in, although he was given a raise within three weeks of starting and was assigned additional responsibility for managing a crew of workers.  Later that month, the Veteran reported getting angry at his employer and disclosed his anticipated interview with the United States Postal Service (USPS); he also denied any cutting behavior.  On mental status examination, the Veteran was alert, oriented, depressed or anxious although euthymic as well.   His affect was full, and thought process was logical and goal-directed; he had good insight, intact judgment, fair interest level, no hallucinations or delusions, and no suicidal or homicidal ideation.  Diagnoses for this time period include PTSD, chronic, moderate or moderate to severe, and also alcohol abuse or history thereof.  Assigned GAF scores ranged from 45 to 50, with assigned scores of 50 predominating.

In June 2008, the Veteran revealed his use of heroin for the first time and entered a residential drug rehabilitation program for about 10 days until early July 2008.  He reported that he used alcohol, abused his prescription medication, and used heroin to self-medicate to help his sleep difficulties, anxiety, and depression.  The Veteran was given a prescription medication to assist him maintain sobriety and participated in group and individual therapy sessions.  After completing the program, the Veteran continued his participation in individual and group therapy and attended Narcotics Anonymous meetings through August 2008.  

For the period from August to December 2008, the Veteran reported nightmares of death and combat, vivid dreams, hyper-arousal, depressed mood, mood swings, abstaining from drug use, and reduced need for sleep medication.  In September 2008, the Veteran experienced a slight relapse but otherwise maintained his sobriety.  He continued working, going to the gym, and attending 12-step meetings.  In October 2008, he began dating a woman and secured a new full time, season job as a heavy equipment mechanic for the Pennsylvania Department of Transportation (Penn DOT).  Previously, he had worked at a beer distributor.  Generally, mental status examination of the Veteran revealed logical and goal-directed thought processes, euthymic mood, affect full, speech normal, good insight, intact judgment, fair interest level, and no suicidal or homicidal ideation.  Diagnoses were PTSD, chronic, moderate, opiate dependence in early sustained remission, history alcohol abuse.  Assigned GAF scores were 45 until October 2008 when he was assigned a score of 60.

In January 2009, the Veteran stated that his job with Penn DOT was going well, and he revealed that he discontinued his psychiatric medications and was doing well without them.  In March 2009, he became distressed over a request to report to muster and had strong concerns over redeployment to a combat zone; the Veteran's medical records were requested for consideration of a medical discharge.  Additionally, he lost his temper during a confrontation with a coworker and at a social engagement that month, but no physical altercations ensued.  In April 2009, the Veteran started dating a new woman and reported his mood, sleep, and appetite to be OK.  In May 2009, the Veteran reported difficulty with his father; the Veteran's mental health provider characterized their relationship as toxic and encouraged the Veteran to weigh the benefits of continued contact with him.  He was also laid off from Penn DOT but optimistic about the possibility of being rehired in the fall.  In June 2009, the Veteran stated that he had no current complaints to report.  In August, he moved in with his mother.  Mental status examination of the Veteran revealed dysphoric mood at times, a euthymic mood, organized and coherent speech, affect appropriate, alert, oriented, no suicidal or homicidal ideation, and intact memory, judgment, and insight.  Assigned GAF scores were 60 and 65, with a score of 60 most often assigned..

On October 20, 2009, the Veteran reported that he began working full time for a landscaping company, clarifying that the job was not seasonal, and indicating that he was already promoted once since starting.  He stated that he enjoys the work, is keeping busy, and goes to the gym.  Significantly, he affirmed that his life is fine at work and at home; his mood is stable, he has no sleep complaints or concerns about his energy level, and no concerns about interpersonal relationships.  A GAF score of 65 was assigned.

In 2010, the Veteran primarily maintained contact with his VA mental health providers by phone to maintain his prescription for medication to assist him maintain his sobriety.  These contacts decreased greatly in frequency as compared to years prior.  In January 2010, the Veteran reported that he was busy with work, liked to work out, and had friends who were into working out, which helped him lead a cleaner life.  In May 2010, he indicated again that he was busy with work and other activities and had no complaints or concerns; he was assigned a GAF of 65.  In June 2010, the Veteran met with his VA mental health provider, reporting that he was doing well, still working full time, and living with his mother.  Mental status examination for that visit revealed normal speech, euthymic mood, appropriate affect, alertness, orientation, lack of suicidal or homicidal ideation, and intact memory, insight, and judgment.  A GAF of 70 was assigned.  The Veteran's phone contacts with his VA mental health provider in August and November 2010 were similarly positive, and he was assigned a GAF of 75 each time.

The Veteran and his mother testified during the July 2010  Board hearing.  At that time, the Veteran stated that he quit taking medications and talking to anybody because these treatments were not helping him.  He averred that he had panic attacks daily, sometimes more than once.  He stated that he had zero interaction with people except when he was at work, and that this had limited his ability to advance at work.  He stated that he had verbal confrontations with coworkers and has instigated fights at bars, so much so that he started alienating people.  After work, the Veteran reported going straight to his bedroom, and that he did not go out anymore because he feared hurting, even killing, someone.  He claimed that he kept his  knives and sticks under his pillow and mattress as weapons.  He indicated that, whenever he had his own place, he would store weapons in every room of the house so he could access them quickly if necessary.  He testified that he had no friends.  He disclosed that he still dreamt  of Iraq.  He maintained that he suffered from uncontrollable anger, and indicated that he is "unfunctional" in life due to his PTSD.  He stated that he completely ripped apart an apartment he lived in, leaving it in shambles after punching holes in the walls and doors due to his uncontrollable anger.  He also testified that his PTSD worsened.  The Veteran's mother testified as to his social difficulties, short temper, and how he stayed at home when in between jobs.

On January 13, 2011, the Veteran stated that he felt little need to continue with therapy for PTSD and was too busy working to do it.  He reported ongoing full time, year round employment with the landscaping company and indicated that he was moving up with the company.  He stated that he was doing well and lived with his mother.  He reported a poison ivy rash on his scalp the previous summer, noticed some hair loss since then, and was told by urgent care that he has alopecia and that stress is the usual culprit.  The Veteran admitted that he had some stress from a recent breakup with a girlfriend and his job which could be stressful, and that this stress may have contributed to his hair loss issue.  The purpose of the Veteran's visit was to continue his sobriety medication, which the Veteran and the mental health provider agreed he should taper off and discontinue, since he was doing so well.  

Mental status examination revealed that the he Veteran was  pleasant, cooperative, with appropriate affect, intact insight and judgment and memory, not clinically depressed or anxious or manic or hypomanic, and without hallucinations, delusions, obsessions, compulsions, or suicidal or homicidal ideation.  The Veteran affirmed that he is doing very well now.  A GAF score of 75 was assigned.

On January 26, 2011, the Veteran underwent another VA psychiatric examination.  The Veteran discussed his prior full time employment with Penn DOT and his current full time employment with McCreary Landscaping since 2009, reporting that his current job was  going well and denying any difficulties with maintaining the position.  He talked about his breakup with his girlfriend and how he lived with his mother because living alone is difficult for him.  He affirmed that he had not sought counseling or therapy for his PTSD for the past one and one half years, although he has been followed for medication follow-up for his sobriety medication.  He indicated that, although he tried various medications for his PTSD in the past, he no longer felt the need for this type of intervention or to  meet with staff from the PTSD clinical team.  In terms of current complaints, the Veteran claimed that he was very stressed out, tried to control his outbursts at work, slept only 4 hours at a time, had nightmares about twice per week, was  never happy, was reprimanded at work for grabbing a guy, was constantly upset and angry, could not t have relationships with women, was  paranoid and anxious all the time, and angered easily.  He also described himself as a  miserable person who is hard to be around.

Mental status examination revealed  that the Veteran was, inter alia, dressed appropriately, oriented, generally alert, responsive, cooperative and attentive although with limited eye contact, had normal speech and a slightly dysphoric mood, and denied any suicidal or homicidal ideation.  While the Veteran stated that he always expected "to see stuff, like I turn around and I expect to see someone," but the examiner found that the Veteran had no hallucinations or delusions.  The examiner further found that the Veteran reported no dissociative symptoms, but as to obsessive compulsive behaviors, the Veteran stated that he was very alert and checked stuff like his back seat and walked through all the rooms to see if anyone is there.

Significantly, the examiner found that the Veteran's reports during the examination were significantly different than his report a mere two weeks prior on January 13, 2011.  Psychiatric testing results included the following: significant distress reported on 82 of 90 symptoms on the SCLR-90R; 40 for the Beck Depression Inventory II; and 142 on the Mississippi Scale for Combat-Related PTSD.  The examiner concluded that the results of psychological testing suggested significant symptom exaggeration and over-reporting, most likely for secondary gain purposes.  The Veteran also denied remission of symptoms.  The examiner diagnosed the Veteran with, inter alia, PTSD, mild, chronic.  A GAF score of 75 was assigned.

In summary, the examiner concluded that the results of the examination suggest some improvement in psychiatric symptomatology since the Veteran's first VA examination in 2007.  As noted by the examiner, since then, the Veteran had  become employed full time, was doing well at work, appeared to be active and enjoyed working out and exercising regularly despite his overall socialization being somewhat limited.  He reported fewer intrusive recollections and no nightmares related to his military service.  Recent medical records revealed no depressed mood, but the Veteran did  continue to have some mild anxiety.  The examiner also noted that there were no instances or reports of panic attacks, memory loss, impaired judgment, impaired speech, poor impulse control, impaired thought processes or communication, no history of neglect of personal hygiene or appearance, and no suicidal or homicidal ideation.  Given the Veteran's visit two weeks prior, the examiner found that the Veteran appeared to be over-reporting somewhat.  Further, the examiner deemed the Veteran's responses to psychological testing to be clearly exaggerated and must be considered to be inaccurate and overstated, possibly for reasons secondary to gain. Overall, the examiner found the Veteran to be functioning well and that he certainly showed no increase in psychiatric symptomatology on most objective or functional measures.  

In February and May 2011, the Veteran denied any substance abuse and thoughts or plans of harming himself or others.  He indicated that he was working 10 hour days and had no complaints or concerns.  He was described as pleasant and cooperative.  Notably, the Veteran was diagnosed with PTSD and was "doing fine with it currently by his report."

In January 2012, the Veteran discussed concerns in relation to a job application he submitted for a position with the railroad, explaining that his current job was OK but the railroad job was better.  The Veteran wanted a letter from his VA mental health provider discussing his known disabilities, who agreed to assist the Veteran.  The Veteran affirmed that he is doing fine and is no longer prescribed any psychotropic medications, including any medication to maintain his sobriety.  The Veteran stated that he feels no current need for this type of intervention.  Mental status examination of the Veteran revealed the following: appropriate dress, very polite and cooperative, concerned about getting the railroad job but fine otherwise, euthymic mood, not depressed, not anxious, no hallucinations or delusions, no suicidal or homicidal ideation, fully alert, oriented, and with intact memory, judgment, and insight.  He was diagnosed with PTSD, improved, and assigned a GAF score of 85.  

That same month, the Veteran was also seen by his primary care provider who provided the Veteran with a written letter for his railroad application.  She assessed his PTSD as stable and mild without any medication, with hypervigilance noted as the only remaining symptom.  With respect to the Veteran's PTSD, the provider's letter stated that the Veteran reports that his PTSD has been "essentially inactive for over a year," and confirmed that he no longer experiences nightmares of flashbacks of Iraq, is not of any medication, is not hopeless or having suicidal thoughts, appears emotionally stable with good insight and judgment.  The provider opined that she does not believe that the Veteran's PTSD will pose any limitation on his ability to work as a railroad carman.  

B.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran has been assigned an initial 10 percent rating for PTSD under Diagnostic Code 9411, effective February 6, 2007.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for Mental Disorders other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned for of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the type and severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects diagnoses of alcohol and opioid abuse.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no strongly persuasive indication that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his PTSD.

Considering the pertinent evidence of record in light of the applicable rating criteria, and resolving all reasonable doubt in the Veteran's favor,  the Board finds that an initial 30 percent rating for PTSD is warranted from the February 6, 2007 effective date of service connection through January 25, 2011; but that, as of January 26, 2011, the criteria for a rating in excess of 10 percent for PTSD are not met.

For the period prior to January 26, 201,  the evidence reflects such psychiatric symptoms as depression, sleep difficulties, nightmares or vivid dreams, anxiety, irritability, anger, social withdrawal, and intrusive thoughts.  The Board finds that such symptoms appear to be of the type, extent, and severity to warrant assignment of an initial, 30 percent rating.  

As noted above, the Veteran was hospitalized for his PTSD for three days in March 2007; reported some anger issues, including at least two physical assaults, but no incidents leading to legal difficulties; experienced social isolation and some interpersonal difficulties, including breakups with girlfriends; and encountered substance abuse issues, for which he entered a residential program for a about a couple of weeks and thereafter continued group and individual therapy for such issues for another two months.  However, during this time, the Veteran had relationships with girlfriends, reconnected with his mother and moved in with her, and regularly attended to his health by working out regularly and going to the gym.  Additionally, in May 2009, he began working in in a position in which he received increased compensation and increased responsibility soon after being hired.  The Veteran entered a substance abuse program in June 2008 and has successfully maintained his sobriety since then.  In October 2008, the Veteran secured a new full time position with Penn DOT, which he was enthusiastic about; this position lasted until May 2009 when he was laid off due to the seasonal nature of the position.  Although the Veteran reported some interpersonal issue with coworkers and employers in the jobs he held during this time period, the record shows that these were infrequent and did not lead to any discipline.  In January 2009, the Veteran discontinued his psychiatric medications and stated that he was doing well without them.

Moreover, throughout this time frame, on mental status examination, the Veteran was consistently alert and oriented; had appropriate hygiene and appearance, normal speech; was depressed and anxious although at times had euthymic mood; had logical and goal directed thought processes with no delusional content, fair insight, and judgment; possessed a fair interest level; and, outside of his brief three day hospitalization in March 2007, exhibited no suicidal or homicidal ideation.  

The above-cited evidence demonstrates that, for the time period prior to January 26, 2011, the Veteran's PTSD was manifested primarily by  depressed mood,  perhaps panic attacks (weekly or less often), and chronic sleep impairment, the type and extent or frequency of symptoms indicative of a 30 percent rating.  Moreover, other symptomatology exhibited, such as his irritability, anger, intrusive thoughts, social withdrawal, interpersonal challenges, nightmares and vivid dreams, among other issues, are most appropriately rated at 30 percent with respect to their impact on his social and occupational functioning.   Accordingly, the collective evidence supports a finding that, from February 6, 2007, the Veteran's PTSD was characterized by symptomatology indicative of  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent disability rating .

However, at no point during the period prior to January 26, 2011 did  the Veteran's overall psychiatric symptomatology meet the criteria for a schedular rating in excess of 30 percent.  Indeed, the Veteran has not meaningfully displayed such symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); or impaired judgment; impaired abstract thinking, required for a 50 percent rating.  Although the Veteran did experience some panic attacks, depression and anxiety, and some difficulty with interpersonal relationships, these were not manifested at a frequency or severity that would justify at least the next higher, 50 percent rating.

Furthermore, the Veteran is not shown to have displayed such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships, necessary for a 70 percent rating.  The Board acknowledges the Veteran's few challenges with relationships with coworkers and his employer at times; however, since he started working in May 2008, these difficulties did not  resultin discipline, and the Veteran secured increased pay and responsibilities on the job and has been able to secure satisfactory full time employment.  Consequently, his interpersonal difficulties at work were not indicative of  an occupational impediment justifying a 70 percent rating, for difficulty in adapting to stressful circumstances (including work or a work like setting).  Further, the evidence does not show that the Veteran was unable to establish and maintain effective relationships, as the evidence shows that he reconnected with his mother, was able to establish romantic relationships with women, and was able to work with others; any difficulties in these areas are contemplated in the 30 percent rating herein assigned.

Finally, the Veteran exhibited no gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name; nor did he exhibit any other symptomatology of comparable type, extent and/or severity to  warrant  a 100 percent rating.  

Accordingly,  the Board finds that the Veteran's psychiatric impairment more nearly approximated the criteria for a 30 percent, but no higher, rating from February 7, 2007 through January 25, 2011.  See 38 C.F.R. § 4.7.  

The Board further finds that, for the period prior to January 26, 2011, none of the assigned GAFs, alone, provides a basis for a rating greater than 30 percent.  The Veteran's GAF scores predominantly remained between 50 to 55, with occasional upward fluctuations in 2007 and 2008, until 2009 when his assigned scores increased to 60 and 65.

Under the DSM-IV, GAF scores from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The GAF scores assigned for the period prior to January 26, 2011-which predominantly ranged from 50 to 60-indicate that the Veteran had overall moderate symptoms/impairment-consistent with the 30 percent rating.  While lower GAF scores of 45 and 50 might, conceivably, suggest greater impairment that that contemplated in the assigned 30 percent rating, it is noteworthy that the evidence does not document such symptoms of the type and severity identified in the DSM-IV as indicative of such a score, such as suicidal ideation, or severe obsessional rituals.  In any event, as noted above, the actual symptoms shown during the period are consistent with no more than the 30 percent rating herein assigned.  

Notably, however, records of treatment dated from October 20, 2009, begin to reflect improvement in the Veteran's overall functioning.  In October 2009, he began working full time for a landscaping company on a permanent basis, received a promotion, stated that he enjoyed the work, and indicated that his life was fine at work and home.  The examiner noted that his mood was stable and that he had no significant complaints.  In 2010, it was noted that the Veteran primarily maintained contact with his VA mental health providers by phone to maintain his prescription for medication to assist him maintain his sobriety.  During these few communications, he reported being busy with work, working out, and having friends who liked to work out, and continuing to live with his mother.  GAF scores assigned in 2010 were 65, 70, and 75.  In January, February, and May 2011, the Veteran reported no complaints or concerns and was assigned a GAF score of 75.  

Mental status examinations of the Veteran on in January 13, 2011 and on VA examination in January 26, 2011 revealed the following: appropriate dress, very polite and cooperative, concerned about getting the railroad job but fine otherwise, euthymic mood, not depressed, not anxious, no hallucinations or delusions, no suicidal or homicidal ideation, fully alert, oriented, and with intact memory, judgment, and insight.  In January 2012, he was diagnosed with PTSD, improved, and assigned a GAF score of 85.  

In January 2012, the Veteran pursued a better employment opportunity with a railroad, although his current job "was OK", and requested a supporting letter from his mental health provider.  The provider noted review of  recent records and interview with the Veteran, who affirmed that he was fine and discontinued all psychotropic medications since he felt no need to continue them.  The provider also noted the Veteran's report that his PTSD has been "essentially inactive for over a year," and confirmed that he no longer experienced any significant PTSD symptoms, opining that Veteran's PTSD would not pose any limitation on his ability to work for the railroad.  He was then assigned a GAF score of 85.

The above-cited evidence clearly suggests that he Veteran's PTSD begin improving in October 2009, when he was noted to be maintaining steady, full time employment, and that such improvement continued throughout 2009 and 2010, as documented in treatment records throughout that time period.  Significantly, moreover, VA examinations conducted in January 2011 (for treatment, then evaluation) confirmed that the Veteran's PTSD had improved to the point that he no longer needed psychiatric medication for that disability, and that he was exploring other job opportunities.  Notably, the January 26 examiner, in particular, noted that testing had revealed that the Veteran exaggerated his symptoms.  Arguably, the evidence suggests that, as of October 20, 2009, the initial ,30 percent rating was no longer warranted.  However, it was not until January 26, 2011 that the record includes comprehensive examination findings and testing results confirming the level of severity of the Veteran's PTSD-to include the assignment of a GAF of 85, which, under the DSM-IV, GAF, represents a minimum of symptoms.  Under these circumstances, the Board is affording the Veteran the benefit-of-the-doubt in finding that a 10 percent and no higher rating, from January 26, 2011 (but not earlier), is warranted.  

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra

In addition to the medical evidence, in evaluating the Veteran's PTSD, the Board has considered the Veteran's and his mother's assertions as to the occurrence, frequency and severity of psychiatric symptoms experienced and observed, respectively, which each is certainly competent to report.  See e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, in determining each appropriate rating to be assigned for which period, such assertions are not considered more persuasive than the clinical findings needed to evaluate the disability, which are within the province of trained mental health professionals (see 38 C.F.R. §3.159; Jones v. Brown, 7 Vet. App. 134, 137-138 (1994)), or the psychological testing results which, among other things, suggest an exaggeration of reported symptoms. 

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no clinical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's PTSD at any point pertinent to this appeal.
 
The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of the Veteran's PTSD, a single disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however,  the Veteran has not contended, and the evidence does not show, that the Veteran is unable to obtain or retain substantially gainful employment specifically due to his PTSD.  As such, the matter of a TDIU due to PTSD has not been  reasonably raised as a component of the higher rating claim on appeal, and need not be addressed.

For all the forgoing reasons, the Board finds that, resolving all reasonable doubt in favor of the Veteran, an initial 30 percent rating for PTSD is warranted from the February 6, 2007 effective date of the award of service connection through January 25, 2011, but that a rating in excess of 10 percent for PTSD, from January 26, 2011, must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the conclusion to award a higher, 30 percent rating for the Veteran's PTSD for the period prior to January 26, 2011, but finds that a rating in excess of 10 percent from that date is not assignable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert, 1 Vet. App. at 53-56.

In so deciding, the Board has found a factual basis to award a "declining" "staged" rating in this case.  As this award is being assigned retrospectively and there is no reduction in payments currently being made, there is no potential prejudice to the Veteran in assigning a lower rating for a subsequent period of time, and the provisions of 38 C.F.R. § 3.105 do not apply in this initial rating claim.  See Tatum v. Shinseki, 24 Vet. App. 139, 141 (2010); O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (holding that the provisions of 38 C.F.R. § 3.105(e) do not apply when a claimant leaves the appeals process with a higher rating, as there is no diminished expectation); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed Cir. 2009) (holding that the procedural protections of 38 C.F.R. § 3.343 against reductions of total disability ratings were not applicable as it was intended to apply prospectively, and not retroactively in situations where a lump sum payment is made upon completion of staged disability rating process).


ORDER

Service connection for a headache disorder is denied.

An initial, 30 percent rating for PTSD, for the period from February 6, 2007 through January 25, 2011, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent for PTSD, from January 26, 2011, is denied.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

Pursuant to the December 2010 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of his lumbar spine disability.  In January 2011, the Veteran underwent such examination, during which he reported, inter alia, working as a gunner in service, which required him to sit in a gun sling for hours throughout the day, sometimes throughout the day and sometimes for days at a time.  After conducting a physical examination, which revealed normal 5/5 back strength, the January 2011 VA examiner diagnosed the Veteran with lumbosacral sprain and offered the following etiology opinion:

In regards to his spine, he does have chronic low back pain which appears more to be a sprain in origin.  He does not necessarily have a particular injury that happened in the service but rather he had prolonged sitting and a gun sling with poor posture that likely contributed to this.  However, given that it is still going on and does get worse with his sitting activities and the laboring type activities, I feel it us more a continuing problem of a lumbosacral sprain associated with poor posture as well as a need for increase in muscular endurance and physical therapy of his back.  I feel it is actually less likely as not that this was directly related to service, but is more likely related to his overall posture and the general strength of his low back.  I do feel again that this would be improved with physical therapy to the point that he could be relatively free or free of low back problems.
The Board finds that it cannot rely on the January 2011 VA examiner's opinion to adjudicate the Veteran's claim as it is internally inconsistent.  Despite the negative etiology opinion, the remained of the VA examiner's opinion seems to suggest that the Veteran's poor posture from sitting in a gun sling in service caused or contributed to a lumbosacral sprain condition which may have had its onset in service.  As such, clarification of the VA examiner's opinion is needed.

Accordingly, the AOJ should arrange to obtain an addendum opinion from the medical professional who evaluated the Veteran in January 2011 and completed the accompanying orthopedic examination report. The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable or if further examination of the Veteran is deemed medically necessary.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include updated VA treatment records.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to particularly include any outstanding chiropractic records, as mentioned during the Veteran's June 2010 Board hearing.  See Hearing Transcript, p. 14.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159.


The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining  on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish current authorization to obtain, all outstanding, pertinent private (non-VA) treatment records, to include any outstanding chiropractic records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, assist him in obtaining any additional evidence identified-to particularly include from the facilities noted above-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who provided the January 2011 orthopedic opinion to review the entire claims file and  provide an addendum opinion.

If the physician who provided the January 2011 orthopedic opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is medically deemed warranted, document that fact in the claims file.  Then, arrange for the Veteran to undergo another VA examination, by an appropriate physician at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.  

With respect to each currently diagnosed lumbar spine disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such disability had its onset in service or is otherwise medically-related to the Veteran's service.

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's allegations that he has had low back pain since his service in Iraq from sitting for many hours on the "gunner's strap" in a Humvee.  See March 28, 2007 and April 19, 2007 VA treatment records, June 2010 Board Hearing Transcript at p. 13-14.

All examination findings (if any), along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


